FOR IMMEDIATE RELEASE Laredo Oil Announces Enhanced Oil Recovery Strategy Big Horn, WY., Nov 9, 2009/BusinessWire - Laredo Oil, Inc. (OTC BB: LRDC), an Exploration and Production company specializing in incremental production on domestic oil fields, today announced its business strategy. According to Mark See, Chairman and CEO, “Our strategy is simple. Laredo Oil will acquire targeted mature and abandoned oil fields and use customary underground equipment to recover stranded oil reserves previously thought to not be economically recoverable. Using a reserved Classification and Ranking program, we have identified over 100 potential target fields containing an estimated 18 billion barrels of stranded oil.” The Underground Gravity DrainageTM
